Case 1:17-cv-22208-FAM Document 63 Entered on FLSD Docket 06/14/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                              Case Number: 17-22208-CIV-MORENO
                                    (16-20314-CR-MORENO)

  CREARY VERNON KEMIEL ROBINSON,

                 Plaintiff,
  vs.

  UNITED STATES OF AMERICA,

                 Defendant.
  _________________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           AND ORDER DENYING AMENDED MOTION TO VACATE

         THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on the Amended Motion to Vacate filed pursuant 28

  U.S.C. § 2255. The Magistrate Judge filed a Report and Recommendation (D.E. 20) on March

  10, 2021. The Court has reviewed the entire file and record. The Court has made a de novo

  review of the issues that the objections to the Magistrate Judge’s Report and Recommendation

  present, and being otherwise fully advised in the premises, it is

         ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED

  and ADOPTED. Accordingly, it is

         ADJUDGED that the Amended Motion to Vacate filed pursuant 28 U.S.C. § 2255 is

  DISMISSED for the reasons stated in the Report and Recommendation. Upon reviewing the

  transcript of the evidentiary hearing, the Court agrees with the Magistrate Judge’s assessment

  that attorney Gary Rosenberg’s testimony, which is corroborated by his notes, was credible and

  the Movant’s testimony was not, especially given the Movant’s delay in raising this issue. It is
Case 1:17-cv-22208-FAM Document 63 Entered on FLSD Docket 06/14/2021 Page 2 of 2




  further

            ADJUDGED that no certificate of appealability issue.

            DONE AND ORDERED in Chambers at Miami, Florida, this 14th of June 2021.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Lisette M. Reid

  Counsel of Record




                                                   2
